MEMORANDUM **
Jorge Rivera appeals his conviction and 60-month sentence following his guilty plea for conspiracy to distribute and to possess with intent to distribute controlled substances, in violation of 18 U.S.C. § 371.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Rivera’s counsel has submitted a brief stating that he has found no meritorious issues for review. Appellant has not filed a supplemental pro se brief.
Our consideration of counsel’s brief and our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no issues requiring further review. Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.